                  Case 2:19-cr-00053-WBS Document 17 Filed 06/04/20 Page 1 of 3


 1   RUSSELL S. HUMPHREY, SBN 208744
     343 E. Main Street, Suite 714
 2   Stockton, Ca. 95202
     Telephone: (209) 625-8976
 3   Facsimile: (209) 625-8673
     Email: rshumphreylaw@yahoo.com
 4
     Attorney for Defendant
 5
 6
 7
 8
 9                                      IN THE UNITED STATES DISTRICT COURT

10                                        EASTERN DISTRICT OF CALIFORNIA

11
12
13    UNITED STATES OF AMERICA,                          Case No. 2:19-cr-053-WBS

14
                                                         STIPULATION AND ORDER TO
15                     PLAINTIFF,                        CONTINUE SENTENCING DATE

16           v.

17
18    DENNIS MORITA,

19
20    DEFENDANT.

21
22
              Defendant Dennis Morita (“Defendant”) and the United States of America, through their
23
     counsel Assistant United States Attorney Matthew Thuesen, hereby agree and STIPULATE to each
24
25   of the following;

26            1) the Court vacate the currently set judgment and sentencing hearing date of June 8, 2020;
27
     and;
28


     Stipulation and [Proposed] Order
     U.S. v. Morita, 2:19-cr-53-WBS
                 Case 2:19-cr-00053-WBS Document 17 Filed 06/04/20 Page 2 of 3


 1            2) the Court continue the judgment and sentencing hearing to the agreed upon dates noted
 2   below;
 3
              a. Judgment and Sentencing:                                       October 26, 2020, 9:00 a.m.
 4
              b. Reply or statement of non-opposition no later than:                     October 19, 2020
 5
              c. Motion for correction of the Presentence Report                         October 9, 2020
 6
                        filed with the Court and served on the Probation
 7
                        Officer and opposing counsel no later than:
 8
              d. Presentence Report filed with the Court and                             October 5, 2020
 9
                        disclosed to counsel no later than:
10
              e. Counsel’s written objections to the Presentence Report                 September 28, 2020
11
                        delivered to the Probation Officer and opposing
12
                        counsel no later than:
13
              f. Proposed Presentence Report disclosed to counsel no later than:        September 14, 2020
14
15
              The Probation Officer does not oppose the proposed amendments. The parties, therefore,
16
     respectfully request the Court amend the sentencing date and schedule for disclosure of the
17
     Presentence Report accordingly.
18
19
20   Date: June 3, 2020.
                                                              /s/ Russell S. Humphrey
21
                                                              ____________________________
22                                                            RUSSELL S. HUMPHREY, Attorney for
23                                                            Defendant

24
25   Date: June 3, 2020                                       MCGREGOR W. SCOTT
26                                                            United States Attorney
                                                              /s/ Matthew Thuesen
27                                                            ______________________________
                                                              MATTHEW THUESEN
28
                                                              Assistant United States Attorney

     Stipulation and [Proposed] Order
     U.S. v. Morita, 2:19-cr-53-WBS
                 Case 2:19-cr-00053-WBS Document 17 Filed 06/04/20 Page 3 of 3


 1
 2
 3                                                 ORDER
 4            Upon stipulation of the parties and good cause having been shown, the Court adopts the
 5   parties’ stipulation as its order.
 6
     IT IS SO ORDERED.
 7
 8
     Dated: June 3, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stipulation and [Proposed] Order
     U.S. v. Morita, 2:19-cr-53-WBS
